DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statements (IDS) submitted on 01/12/2021; 07/07/2020; 05/11/2020; 04/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case in parent claim 9, applicant states that imaging is done without the use of a lens, however, in dependent claims 11-13 imaging is done with the use of an imaging lens. Appropriate correction is required.
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 describes a program.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US 20180047766 A1) in view of de Graff et al. (US 20100178722 A1).
Regarding Claim 1, Pyo et al. teaches an imaging device (Abstract) comprising:
a semiconductor substrate (Paragraphs 84-85)
a plurality of directive pixel output units formed on the semiconductor substrate and having a configuration for receiving incident light from an imaging target, the configuration being operable to independently set an incident angle directivity indicative of a directivity to an incident angle of the incident light (Paragraphs 84-85); and
a plurality of non-directive pixel output units formed on the semiconductor substrate and having no configuration for providing the incident angle directivity (Paragraphs 84-85).
However, Pyo et al. does not explicitly teach receiving incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole.
de Graff et al., however, teaches receiving incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole (Paragraph 98).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the imaging device of Pyo et al. to exclude the usage of an imaging lens and a pinhole in order to provide reliability and superior functionality under strain in complex geometries (See de Graff et al. Paragraph 11).
Regarding Claim 2, Pyo et al. and de Graff et al. teach the imaging device according to claim 1, whereina detection image in which an image of the imaging target is not formed is generated from detection signals outputted from the respective directive pixel output units (Paragraphs 38-41), and a captured image in which an image of the imaging target is formed is generated from detection signals outputted from the respective non-directive pixel output units (Paragraph 44).
Regarding Claim 3, Pyo et al. and de Graff et al. teach the imaging device according to claim 2, wherein the number of the directive pixel output units used for generation of the detection image and the number of the non-directive pixel output units used for generation of the captured image coincide with each other (Paragraphs 49-52), and an angle of view of a restoration image restored using the (Paragraphs 55-56; Paragraphs 95-96).
Regarding Claim 4, Pyo et al. and de Graff et al. teach the imaging device according to claim 1, wherein the non-directive pixel output units are arranged in a rectangular region (Figures 7a-7c).
Regarding Claim 5, Pyo et al. and de Graff et al. teach the imaging device according to claim 4, wherein the directive pixel output units are arranged around the rectangular region (Figures 7a-7c).
Regarding Claim 6, Pyo et al. and de Graff et al. teach the imaging device according to claim 1, wherein the directive pixel output units each include one photodiode, and a light shielding film configured to shield incidence of part of the incident light to the photodiode (Paragraph 39; Paragraph 66).
Regarding Claim 7, Pyo et al. and de Graff et al. teach the imaging device according to claim 1, wherein the directive pixel output units each include a plurality of photodiodes and output one detection signal to which some of the plurality of photodiodes contribute (Paragraph 39; Paragraphs 55-56; Paragraph 66; Paragraphs 95-96).
Regarding Claim 8, Pyo et al. and de Graff et al. teach the imaging device according to claim 1, wherein the imaging device has a configuration for causing output pixel values of at least two directive pixel output units from among the plurality of directive pixel output units to have incident angle directivities to incident light from the imaging target different from each other (Paragraph 39; Paragraphs 55-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96).
Claim 9 has limitations similar to those claimed in claim 1 above, and are rejected for the same reasons of obviousness as used above. Pyo et al. further teaches an image processing apparatus (Paragraphs 26-33) comprising: an image generation controlling section configured to control an output image generation process selectively using detection signals outputted from a plurality of directive pixel (Paragraphs 26-33),
Regarding Claim 10, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 9, further comprising: the imaging device (Paragraphs 26-33).
Regarding Claim 11, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 10, wherein the non-directive pixel output units are each arranged in a region in which, in a case where an imaging lens is attached to the image processing apparatus, an image of the imaging target is formed by the imaging lens (Paragraph 54).
Regarding Claim 12, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 11, wherein the image generation controlling section controls the output image generation process such that one of a detection image including a detection signal outputted from the plurality of directive pixel output units or a captured image including a detection signal outputted from the plurality of non-directive pixel output units is selected on a basis of whether or not the imaging lens is attached to the image processing apparatus (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 13, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 11, wherein at least some of the directive pixel output units are arranged in an image circle of the imaging lens in a state in which the imaging lens is attached to the image processing apparatus (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96), the image processing apparatus further comprising: a focus controlling section configured to adjust, in a case where the imaging lens is attached to the image processing apparatus, a focus of the image processing apparatus on a basis of detection signals outputted from at least two of the directive pixel output units in the image circle (Paragraphs 27-28)
Regarding Claim 14, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 10, further comprising: an exposure controlling section configured to perform exposure control on a basis of a detection signal outputted from at least one of the non-directive pixel output units (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 15, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 14, wherein the exposure controlling section controls exposure of the directive pixel output units (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 16, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 9, further comprising: an image processing section configured to restore a restoration image using a detection image including detection signals outputted from the plurality of directive pixel output units (Paragraphs 26-33; Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Method Claim 17 is drawn to the method of using corresponding apparatus claimed in claim 9, and is rejected for the same reasons of obviousness as used above.
Claim 18 has limitations similar to those of claim 9 above, and are rejected for the same reasons of obviousness used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483